Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2016

                                      No. 04-15-00437-CV

                               Larry A. VICK and Linda H. Vick,
                                          Appellants

                                                v.

FLORESVILLE INDEPENDENT SCHOOL DISTRICT, City of Floresville, Wilson County,
Linebarger Goggan Blair & Sampson, LLP, Rashay K. Chapa, Wilson County Appraisal District,
                                       Appellees

                  From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 14-08-0504-CVW-A
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       The above appeal is set for submission and oral arguments on June 14, 2016, before the
following panel: Justice Karen Angelini, Justice Rebeca C. Martinez and Justice Jason Patricia
O. Alvarez. This order is to inform all parties and their counsel that the panel has changed to the
following: Justice Karen Angelini, Justice Patricia O. Alvarez and Justice Jason Pulliam.



It is so ORDERED on June 10th, 2016.

                                                     PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court